NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PAUL NIVARD BEATON,                             No. 21-15511

                Plaintiff-Appellant,            D.C. No. 1:20-cv-00492-AWI-EPG

 v.
                                                MEMORANDUM*
AMAZON.COM, INC.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      California state prisoner Paul Nivard Beaton appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (dismissal under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915(e)(2)(B)(ii)); Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002)

(dismissal based on res judicata). We affirm.

      The district court properly dismissed Beaton’s action as barred by res

judicata because Beaton’s claims were raised or could have been raised in his prior

federal action between the parties or their privies that resulted in a final judgment

on the merits. See Taylor v. Sturgell, 553 U.S. 880, 891 (2008) (“The preclusive

effect of a federal-court judgment is determined by federal common law.”);

Stewart, 297 F.3d at 956 (federal claim preclusion “applies when there is (1) an

identity of claims; (2) a final judgment on the merits; and (3) identity or privity

between parties” (citation and internal quotation marks omitted)).

      Beaton’s motion (Docket Entry No. 4) is denied.

      AFFIRMED.




                                           2                                    21-15511